Citation Nr: 1714508	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-34 462	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for low back disability, including degenerative disc and degenerative joint disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 

INTRODUCTION

The Veteran had active service in the Army from December 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Indianapolis, Indiana.  

The Veteran and his spouse testified at a Decision Review Officer hearing at the RO in April 2011.  

The Veteran and his spouse also testified at a hearing before a Veterans Law Judge (VLJ) in July 2014 and a copy of the transcript is of record.  The VLJ who held the hearing is no longer employed by the Board.  The law requires that the VLJ who conducted the hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By a February 2017 letter, the Veteran was given an opportunity to request another hearing.  The letter advised him that if he did not respond within 30 days, the Board would assume that he did not want another hearing.  The Veteran responded that he did not wish to have another hearing. 

This claim was previously before the Board in March 2015, and the Board remanded the case for additional development. 


FINDINGS OF FACT

1.  The Veteran's low back disability clearly and unmistakably preexisted entry to service.

2.  The evidence of record does not show that the increase in disability in service was clearly and unmistakably due to the natural progress of the disease.


CONCLUSION OF LAW

The Veteran's preexisting low back disability was aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014).  Service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  

The burden is on the VA to establish a lack of aggravation of the preexisting disability.  VA must show that there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2016); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  "Clear and unmistakable evidence" is a more formidable evidentiary burden that the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's low back disability was noted on his August 1967 entrance examination.  On this examination the Veteran noted that he had recurrent back pain.  The Board concedes that the Veteran had a preexisting back disability and as such must determine whether the Veteran's back worsened in service, and if so, whether it was clearly and unmistakably due to the natural progress of the disease.   

In service, the Veteran's job included lifting and loading ammunition boxes that weighed between 75 and 100 pounds.  The Veteran stated that while his STRs do not reflect his complaints for his back disability, he went to the medics at the aid station multiple times for back pain.  The medics never formally diagnosed the Veteran; they just gave him Tylenol for the pain.  The Board notes the VA examiner in the July 2015 addendum noted that medics are typically not qualified to make diagnoses beyond what a lay person can make.  

The Veteran indicated he has suffered from back pain "for what seems like forever," but specifically since he separated from the Army.  In addition, in November 2015, one of the Veteran's comrades commented on the Veteran's in-service back problems.  The Veteran's friend indicated that he remembers seeing the Veteran lying on his back in discomfort while in service.  The Veteran's friend also wrote that he believed the Veteran's back became worse over time. 

Though there was no disability noted on the Veteran's exit examination, there is some indication the Veteran sought treatment for his back soon after separation from service.  At the hearing in July 2014, the Veteran and his partner stated that the Veteran sought treatment for his back in 1970.  The Veteran's records only date back to 1977 because a flood destroyed his earlier records.  Nevertheless, the Veteran's statements and his partner's statements provide evidence the Veteran sought treatment soon after he left the Army. 

Conversely, the VA examiner opined that the Veteran's back disability was not aggravated by service.  The examiner acknowledged the Veteran's lay statements and found his statements credible.  However, the VA examiner concluded the Veteran's current disability was due to a combination of his falls in 1999 and 2005, post-service employment, and age.  The VA examiner also based his opinion on the lack of treatment or complaints in the Veteran's STRs. 

Like the VA examiner, the Board finds the Veteran's lay statements competent and credible.  Though the Veteran lacks medical training, the Veteran is competent to report symptoms such as pain.  While the lack of diagnosis or treatment in a Veteran's STRs can be a factor the Board considers, the absence of notations in the Veteran's STRs cannot be the sole basis for finding his disability was not aggravated in service.  Here, a lack of diagnosis in service can be explained by the fact the Veteran sought treatment from the medic centers and as noted by the VA examiner the medics may not be qualified to make diagnoses.  Additionally, the Veteran's statements about his in-service symptoms are corroborated by the Veteran's comrade who witnessed the Veteran's discomfort in service. 

Furthermore, the Board finds the Veteran's statements concerning his treatment post-service competent and credible.  The Veteran's statement that he received treatment in 1970 was supported by his partner's statements at the hearing.  Their statements also explain the lack of records from that time period because the records were destroyed in a flood.  These statements provide competent, credible evidence that the Veteran sought treatment for his back disability post-service.   

The Board must prove by clear and unmistakable evidence that the Veteran's injury did not worsen during service and the worsening was due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v. Principi, 370 1089, 1096 (Fed. Cir. 2004).  Here, as the VA examiner opined, there is some evidence to prove the Veteran's injury did not worsen during service.  The STRs lack a showing of any in-service treatment, and there was no diagnosis on the exit examination.  Additionally, the Veteran suffered multiple falls post-service which could be attributed to the worsening of his disability.

However, this evidence does not meet the clear and unmistakable evidence standard.  The Veteran and his comrade provided statements that the Veteran suffered in service and that his disability worsened in service.  Similarly, the Veteran indicated he sought treatment in service, but was not diagnosed only given pain medication.  Also, the Veteran and his wife stated the Veteran sought treatment soon after he separated from service.  Accordingly, the Board finds there is a lack of clear and unmistakable evidence that the increase in disability in service was due to the natural progress of the disease. 

Here, the lay evidence and the medical evidence are in relative equipoise.  Under the benefit-of-the-doubt standard, when a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  Therefore, the Board finds the Veteran's low back disability was aggravated while in service and service connection is warranted.   

Given the granting of the benefit, any further development or notification action under the duty to notify and assist would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Entitlement to service connection for a low back disability granted. 


____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


